DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Color drawings encompasses those that utilize grayscale, and in this case the drawings are blurry because of the use of grayscale. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10-11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites limitations directed to the geometrical central points of the first and second receptacles, whereby the first central point is “greater spacing” to the cross-sectional plane of the tower than the second geometrical central point of the second receptacle. However, it’s not understood what this spacing is “greater than”. Referring to the figures, it’s not clear if the claim is stating that the length/distance 226 is greater than 231, or if the claim is stating that the distance 226 is greater than the distance between the two points 238 and 239.
Claims 10-11 recites the limitation “said bearing body is ‘open’ at least in regions…” This is indefinite because it’s not clear what is meant by “open”, or what regions are being referenced. The drawings don’t seem to provide any guidance of what is meant by “open” (claim 11 refers to the “underside”, but does this simply mean it’s connected to the tower with a hole between?), and the disclosure appears to repeat what the claims state.
Claim 13 recites limitations with respect to the location of the first receptacle/bearing relative to the plane of the tower end, and locating it outside of it. However, it’s not clear how this limitation is different from already recited limitations of claim 12 to the same effect. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, and 9-18 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Siegfriedsen (US 20060104815).
Regarding claim 1, Siegfriedsen discloses a rotor bearing housing (Figure 1) for a wind turbine having a tower (15), the rotor bearing housing comprising: a bearing body (bearing 5) configured to receive a rotor shaft (9) of the wind turbine, wherein the rotor shaft rotates about a rotational axis; said bearing body having a first bearing body end (5) and a second bearing body end (7) disposed opposite to said first bearing body end along an axial direction; said bearing body having a first receptacle for a first rotor bearing at said first bearing body end and having a second receptacle for a second rotor bearing at said second bearing body end; said bearing body extending longitudinally along the axial direction (see Figure 1, the bearing is located within a receptacle supported at 11); a support body having a first support body end (11); said support body being arranged under said bearing body and being configured to be coupled to a base element (bearing 13 which is attached to the flange of the tower 15) at said first support body end in order to transmit a force flow between said bearing body and the base element, wherein the base element is arrangeable under the support body for the purposes of rotatable fastening to a first tower end of the tower of the wind turbine; said bearing body and said support body conjointly forming a single-piece body (machine part 11 is a single-piece body); and, said bearing body and said support body being configured such that, if a geometrical central point of said first receptacle is projected onto a cross-sectional plane of the first tower end of the tower, the geometrical central point is arranged outside a diameter of the tower at the first tower end (see geometric locations of the bearings 5 and 7, they are angled relative to a horizontal axis).
Regarding claims 5-6, Siegfriedsen discloses the rotor bearing housing according to claim 1 above. Siegfriedsen further discloses wherein the geometrical central point of said first receptacle is a first geometrical central point; said second receptacle has a second geometrical central point; the first geometrical central point of said first receptacle and the second geometrical central point of the second receptacle define a spacing to one another along a transverse direction; and, the spacing is at least as great as the diameter of the tower at the first tower end (see Figure 1, spacing is greater than the diameter of the tower at the first tower end, and the spacing at the front end of 11 to the plane at the tower is greater than the spacing at the back end of 11 which results in the angled rotor shaft relative to a horizontal).
Regarding claim 7, Siegfriedsen discloses the rotor bearing housing according to claim 1 above. Siegfriedsen further discloses the projection of the first geometrical central point of said first receptacle and a projection of the second geometrical central point of said second receptacle onto the cross- sectional plane are each arranged outside the diameter of the tower at the first tower end (Figure 1, the central point and second point cross-sectional plane are greater in diameter than the plane of the tower, and are thereby “outside” of the diameter of the tower at the first tower end).
Regarding claim 9, Siegfriedsen discloses the rotor bearing housing according to claim 1 above. Siegfriedsen further discloses said first receptacle and said second receptacle are directly supported by said support body; and, said bearing body is supported by said support body partially or entirely via said first receptacle and said second receptacle (see Figure 1, bearings at 5 and 7 are directly supported by the support body).
Regarding claims 10-11, Siegfriedsen discloses the rotor bearing housing according to claim 1 above. Siegfriedsen further discloses said bearing body is open at least in regions; and, said bearing body and said support body transition into one another and merge in a flowing manner, wherein said bearing body defines an underside and said bearing body is open at said underside (see the legs of 11 which is a single piece member with respect to the support body and bearing body, and it’s “open” in that it is possible to move between the hole).
Regarding claim 12-13, Siegfriedsen discloses a wind turbine comprising: a tower (15) having a first tower end; a nacelle (implicit, nacelles are the structure surrounding the “guts” of the turbine); a rotor having a rotor shaft (9) configured to rotate about a rotational axis; a rotor bearing housing arranged in said nacelle and fastened rotatably to said tower at said first tower end; said rotor bearing housing including a bearing body (at 5 and 7) and a support body (11); said bearing body being configured to receive said rotor shaft; said bearing body having a first bearing body end and a second bearing body end disposed opposite to said first bearing body end along an axial direction; said bearing body having a first receptacle for a first rotor bearing at said first bearing body end and having a second receptacle for a second rotor bearing at said second bearing body end; said bearing body extending longitudinally along the axial direction; said support body having a first support body end; said support body being arranged under said bearing body and being configured to be coupled to a base element (13) at said first support body end in order to transmit a force flow between said bearing body and the base element, wherein the base element is arrangeable under said support body for the purposes of rotatable fastening to said first tower end (see Figure 1); said bearing body and said support body conjointly forming a single-piece body (machine part 11 is a single piece); and, said bearing body and said support body being configured such that, if a geometrical central point of said first receptacle is projected onto a cross-sectional plane of said first tower end of said tower, the geometrical central point is arranged outside a diameter of said tower at said first tower end; said rotor shaft extending through the bearing body (Figure 1, the central point and second point cross-sectional plane are greater in diameter than the plane of the tower, and are thereby “outside” of the diameter of the tower at the first tower end); said first receptacle facing toward said rotor; and, said second receptacle facing away from said rotor (Figure 1).
Regarding claims 14-15, Siegfriedsen discloses the wind turbine according to claim 12 above. Siegfriedsen further discloses the geometrical central point of the first receptacle is a first geometrical central point; said second rotor bearing defines a second geometrical central point; said second rotor bearing is arranged in said second receptacle and said rotor bearing housing is configured such that a spacing between the first geometrical central point and the second geometrical central point is at least as great as the diameter of said tower at said first tower end (see Figure 1, spacing is greater than the diameter of the tower at the first tower end, and the spacing at the front end of 11 to the plane at the tower is greater than the spacing at the back end of 11 which results in the angled rotor shaft relative to a horizontal).
Regarding claim 16, Siegfriedsen discloses the wind turbine according to claim 12 above. Siegfriedsen further discloses the wind turbine includes the base element, said base element being assigned to a yaw system that is provided for the rotatable fastening of the rotor bearing housing to the first tower end (yaw bearing 13).
	Regarding claims 17-18, Siegfriedsen discloses a rotor bearing arrangement comprising: a rotor bearing housing having a support body and a bearing body (machine part 11) configured to receive a rotor shaft (9) of a wind turbine having a tower (15), wherein the rotor shaft rotates about a rotational axis; said bearing body having a first bearing body end (5) and a second bearing body end (7) disposed opposite to said first bearing body end along an axial direction (Figure 1); said bearing body having a first receptacle at said first bearing body end and having a second receptacle at said second bearing body end; said bearing body extending longitudinally along the axial direction; said support body having a first support body end; said support body being arranged under said bearing body and being configured to be coupled to a base element (13) at said first support body end in order to transmit a force flow between said bearing body and the base element, wherein the base element is arrangeable under the support body for the purposes of rotatable fastening to a first tower end of the tower of the wind turbine; said bearing body and said support body conjointly forming a single-piece body (11 is arranged as a singular piece body); said bearing body and said support body being configured such that, if a geometrical central point of said first receptacle is projected onto a cross-sectional plane of the first tower end of the tower, the geometrical central point is arranged outside a diameter of the tower at the first tower end (Figure 1, the central point and second point cross-sectional plane are greater in diameter than the plane of the tower, and are thereby “outside” of the diameter of the tower at the first tower end); and, a first rotor bearing arranged in said first receptacle and a second rotor bearing arranged in said second receptacle for a mounting of the rotor shaft; and, said first rotor bearing and said second rotor bearing each being rolling bearings, wherein said rolling bearings are tapered-roller bearings or angular- contact ball bearings (see Figure 1, the drawings of the bearings show an angular contact on the inner race, or a tapered-like shape).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Siegfriedsen (US 20060104815) in view of Castell (EP 2372150) and Ortlet (EP 2740928).
Regarding claim 2;
Siegfriedsen discloses the rotor bearing housing according to claim 1 above. Siegfriedsen further discloses said support body has a circular symmetrical shape at said first support body end configured to be connected to the base element (see Figure 1, the body connects to the tower which is a symmetrical circle).
Siegfriedsen fails to teach said support body has an elliptical outline in cross sections above said first support body end and parallel to the base element.
Castell (EP 2372150) similarly teaches a frame part (20) that is analogous to the claimed support body of the instant invention. Castell then teaches “The frame may furthermore be of any suitable shape and configuration: the frame may e.g. have a circular, elliptical, rectangular or other cross-section.” Ortlet teaches a bearing housing which includes a support body with a plurality of openings (22) arranged throughout the support body structure, and on the top (opposite side to the base tower connection at 18) there is an elliptical shape (side view in Figure 1 and a top overhead view in Figures 2 and 5-6), the elliptical shape including webs and other apertures within the webs (openings 60, 62). The apertures provide access to the interior of the machine frame without weakening its rigidity.
Because Siegfriedsen discloses a support body connecting to the yaw portion of the tower and is a circular cross-section, and because Castell teaches that the frame configurations can include any cross-section (including elliptical cross-sections), and because Ortlet teaches a support body with a circular cross-section at the base body connection but an elliptical opening on the other side, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor bearing housing of Siegfriedsen such that the support body has an elliptical outline in cross sections above said first support body end and parallel to the base element as taught by Castell and Ortlet for the purposes of providing access to the interior of the machine frame without weakening its rigidity.
	Regarding claim 3, Siegfriedsen in view of Castell and Ortlet teaches the rotor bearing housing according to claim 2 above. Siegfriedsen further discloses said support body has a second support body end facing said bearing body; said support body further has a connecting wall extending between said first support body end and said second support body end; the base element defines a main extent plane; said connecting wall has, on a side of said first receptacle, a first angle with respect to the main extent plane of the base element and having, on a side of said second receptacle, a second angle with respect to the main extent plane, said first angle and said second angle being different (see Figure 1 of Siegfriedsen, the second side is ~90 degrees relative to the horizontal plane, which is a different angle than the support on the front side of bearing 5).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Siegfriedsen (US 20060104815) in view of Eusterbarkey (EP 3550140).
Siegfriedsen discloses the rotor bearing housing according to claim 1 above.
Siegfriedsen fails to teach said support body is, at said first receptacle, oriented so as to be inclined in a first direction between said first support body end and said bearing body; and, said support body is, at said second receptacle, oriented so as to be inclined in the first direction.
Eusterbarkey teaches a rotor bearing housing for a wind turbine main bearing, the housing comprising a body (10) which includes a first receptacle inclined in a first direction (see at 12, angled forward), and the support body at the opposite end, the second receptacle is oriented so as to be inclined in the same direction (see Figure 2). The utilization of this orientation of structure allows for a reduction in the twisting of the machine carrier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor bearing housing of Siegfriedsen such that said support body is, at said first receptacle, oriented so as to be inclined in a first direction between said first support body end and said bearing body; and, said support body is, at said second receptacle, oriented so as to be inclined in the first direction as taught by Eusterbarkey for the purposes of reducing the twisting of the machine carrier during wind turbine operation.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Siegfriedsen (US 20060104815) in view of Ortlet (EP 2740928).
Siegfriedsen discloses the rotor bearing housing according to claim 1 above.
Siegfriedsen fails to teach said support body has an access opening arranged between said bearing body and said support body.
Ortlet teaches a bearing housing which includes a support body with a plurality of openings (22) arranged throughout the support body structure. The apertures provide access to the interior of the machine frame without weakening its rigidity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor bearing housing of Siegfriedsen such that said support body has an access opening arranged between said bearing body and said support body as taught by Ortlet for the purposes of providing access to the interior of the machine frame without weakening its rigidity.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Soerensen (US 11428213) teaches a single-piece bearing housing with an angle-oriented support structure at the bearings (Figure 3).
Erikson (US 20190195205) discloses a bearing support structure with forward andf aft bearings, the structure somewhat angled after the connection to the tower (Figure 3).
Voit (WO 2016198530) teaches a wind turbine part that is within the yawing base region that forms part of the tower to have an elliptical first side end which then changes to a circular cross-section at the other end (see Figures 1 and 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN D SEABE/Primary Examiner, Art Unit 3745